Robert H. Dudley, Justice, concurring. I reach the same result as the majority, but do so on an entirely different basis. The appellant was charged with capital felony murder. As the result of plea bargaining, the charge was reduced to first degree murder, the appellant pleaded guilty to that lesser charge, and the State recommended a life sentence. The trial court followed that recommendation. Three years later the appellant filed a Rule 37 post-conviction petition. In it, he alleged that he pleaded guilty in exchange for the recommendation of a life sentence only because the prosecuting attorney assured him that a life sentence would allow him to be paroled within ten years. In fact, he will not be eligible for parole until his sentence is commuted to a term of years, if that is ever done by the Governor. The obvious primary issue for the trial court at the post-conviction hearing was whether the plea was based upon an agreement with the prosecutor for parole within ten years. It is impossible to clearly understand the trial court’s ruling, if any, on this point. However, under the peculiar facts of this case I would still affirm. On the one hand, if the trial court found that there was no such agreement, the appeal would be affirmed since there was substantial evidence that no such agreement was made. On the other hand, if the trial court found, as I believe it did, that there was such an agreement, this case is much more complex. The trial judge stated, in pertinent part: If you had said to me life as a sentence on first degree murder, I would know that you meant life and I would know the requirements to be commuted to a number of years before there can be any possibility of parole. I don’t believe Mr. Vagi understood it quite that way. I cannot specifically perform the contract because I cannot order a commutation. I believe I would be restricted either to deny the Rule 37 or to find a justification for Rule 37 and offer the State the option of retrying Mr. Vagi on the original charge, capital felony murder. If I knock out the plea bargain or plea agreement, that’s where we stand. A finding that a plea of guilty was coerced by the false promise of a prosecutor entitles a defendant to relief because the Due Process Clause has been violated. Mabry v. Johnson, 467 U.S. 504 (1984); Santobello v. New York, 404 U.S. 257 (1971); Hall v. State, 285 Ark. 38, 684 S.W.2d 261 (1985). In Freeman v. State, 258 Ark. 617, 527 S.W.2d 909 (1975), a case exactly in point, the prosecutor told the accused that a confession “would not result in more than 21 years.” The accused confessed but then received a life sentence. We reversed, holding that the confession was involuntary. Accordingly, the appellant is entitled to withdraw his plea of guilty, and he is entitled to that relief now. He does not have to wait ten years as the majority opinion states. However, in his brief the appellant indicated that he does not want to withdraw his plea, and in oral argument his attorney expressly stated that the appellant did not want the relief of being allowed to withdraw his plea of guilty. The only relief he wants is specific performance, and further, he contends that specific performance is a sentence of forty years. Some state courts have given specific performance in cases of prosecutorial culpability. See Santobello v. New York, supra (Douglas, J., concurring); Note, Guilty Plea Bargaining: Compromises By Prosecutors to Secure Guilty Pleas, 112 U. Pa. L. Rev. 865, 876 (1964). However, appellant is not entitled to that relief. Under Arkansas law there is no entitlement to have the trial court impose a recommended sentence since a plea bargain does not bind the trial court. Varnedare v. State, 264 Ark. 596, 573 S.W.2d 57 (1978) (overruled on another issue in White v. State, 290 Ark. 130, 717 S.W.2d 784 (1986)); Ark. R. Crim. P. 25.3. It is illusory to argue that the trial court must specifically perform a bargain, when it was not involved in the bargain. There is a critical difference between an entitlement and a mere hope or expectation that the trial court will follow the prosecutor’s recommendation. See Olin v. Wakinekona, 461 U.S. 238, 248-251 (1983). Accordingly, I would not grant the relief of specific performance. I would also deny the relief of withdrawal of the guilty plea, but only because the appellant rejects such relief. I concur in the result. Newbern, J., joins in this concurrence.